PER CURIAM.
Reversed. Because we believe the appellant established a prima facie case as to appellees’ liability on the guaranties sued upon, we conclude that it was error for the trial court to dismiss appellant’s claim. Among the evidence presented by appellant was a testimonial admission by one of the appellees that he had personally guaranteed the leases in question. In addition, there was circumstantial evidence presented showing which lease was secured by each guaranty.
ANSTEAD, LETTS and GUNTHER, JJ., concur.